Exhibit 10.9

SunEdison, Inc.

13736 Riverport Drive, Suite 180

Maryland Heights, Missouri 63043

July 23, 2014

TerraForm Power, LLC

12500 Baltimore Avenue

Beltsville, Maryland 20705

Attention: General Counsel

 

  Re: Agreement Regarding the Priced Call Right Assets

Dear Sirs and Madams:

Reference is made to that certain Project Support Agreement, dated as of
July 23, 2014 (the “Project Support Agreement”), by and between SunEdison, Inc.,
a Delaware corporation (“SunEdison”), and TerraForm Power, LLC, a Delaware
limited liability company (“Terra”). Capitalized terms used in this letter
agreement but not otherwise defined herein shall have the meanings ascribed to
such terms in the Project Support Agreement.

The Parties have mutually agreed on the pricing terms and a financial model for
the Call Right Assets set forth in the table in Annex A under the heading
“Priced Call Right Assets.” The aggregate Call Right Price for the Priced Call
Right Assets shall be US $732.0 million; provided, that such amount may be
adjusted by mutual agreement of the Parties if there is a change to any of the
variables in the agreed upon financial model (an “Adjustment”). The Parties
agree that if Terra elects to purchase less than all of the Priced Call Right
Assets (a “Partial Election”), the Call Right Price for individual projects
shall be determined based on the agreed upon financial model, as adjusted by
mutual agreement of the Parties to reflect any changes in applicable variables.
If the Parties cannot agree on the terms of any Adjustment or the pricing terms
in the case of a Partial Election, the Parties shall engage a Third Party
Advisor and follow the procedures set forth in Section 2.7 of the Project
Support Agreement to resolve such dispute.

SunEdison acknowledges its obligations under (i) Section 2.5 of the Project
Support Agreement, that if SunEdison receives a Third Party Offer to purchase a
Call Right Asset, SunEdison shall provide notice to Terra of the terms of such
Third Party Offer in reasonable detail, and Terra shall have the right, but not
the obligation, to purchase such Call Right Asset on substantially similar terms
(but at a price no less than specified in the Third Party Offer) by notifying
SunEdison within ten (10) Business Days of receiving the notice of such Third
Party Offer, and (ii) Section 2.6 of the Project Support Agreement, that prior
to satisfaction of the CAFD Commitment SunEdison may not market, negotiate,
accept an offer or sell a Priced Call Right Asset to any Third Party unless and
until Terra delivers a notice that it is forfeiting its Call Right with respect
to such Priced Call Right Asset.

Except as explicitly set forth herein, all of the terms and conditions of the
Project Support Agreement will remain in full force and effect and will not be,
or deemed to be, waived, modified, superseded or otherwise affected by this
letter agreement.

[Signature Page follows]



--------------------------------------------------------------------------------

SUNEDISON, INC. By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Executive Vice President and Chief Financial
Officer

 

Acknowledged and Agreed on July 23, 2014 TERRAFORM POWER, LLC By:  

/s/ Sebastian Deschler

Name:   Sebastian Deschler Title:   General Counsel

[Signature Page to Agreement Regarding the Priced Call Right Assets]



--------------------------------------------------------------------------------

Annex A



--------------------------------------------------------------------------------

Project Name

  

Project Description

  

Projected Commercial

Operations Date

Ontario 2015 projects    13.2 MW nameplate capacity; 22 sites; located in Canada
   Q1 2015 - Q4 2015 UK projects #1-6    139.0 MW nameplate capacity; 6 sites;
located in the United Kingdom    Q1 2015 - Q2 2015 Chile project #1    69.0 MW
nameplate capacity; 1 site; located in Chile    Q1 2015 Ontario 2016 projects   
10.8 MW nameplate capacity; 18 sites; located in Canada    Q1 2016 - Q4 2016
Chile project #2    94.0 MW nameplate capacity; 1 site; located in Chile    Q1
2016